Citation Nr: 1443047	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition to include ischemic heart disease secondary to service-connected diabetes mellitus type II (diabetes) and to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973, with service in the Republic of Vietnam from June 1971 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam as a field wireman from June 1971 to March 1972.  

2.  The Veteran has been diagnosed with ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.


II.  Merits of the Claim

As a procedural matter, this claim for service connection for a heart condition, to include ischemic heart disease, as secondary to service-connected diabetes mellitus or herbicide exposure is before the Board pursuant to the addition of ischemic heart disease as a disease for which service connection will be presumed due to herbicide exposure (See 75 Fed. Reg. 332020-01(Aug. 31, 2010); 38 CFR 3.114(a)(1)(2013); Nehmner v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmner v. Veterans' Admin., 284 F.3d 1158 (9th Cir. 2002)). Thus, although this claim was denied in an unappealed July 2003 rating decision, the claim has been reopened and reconsidered on the merits as part of a review of the potential impact of this liberalizing regulation on previously denied claims. 38 CFR 3.114(a)(1)(2013).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and who has been diagnosed with specific disease associated with exposure to herbicide agents, will be presumed to have incurred or had aggravated those diseases in service, even when there is no evidence that disease was incurred or aggravated in service. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013). Pursuant to 38 C.F.R. § 3.309(e), "[i]schemic heart disease (including, but not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" is one of the diseases presumptively associated with Agent Orange exposure. 

The record reflects the Veteran served as a field wireman in Vietnam from June 1971 through March 1972.  Because of his service in Vietnam, the Veteran is presumed to have been exposure to herbicidal agents.  Moreover, in November 2011, Dr. J.N., the Veteran's physician, completed the VA Form 21-0960A and indicated that the Veteran has a current diagnosis of ischemic heart disease.  Dr. J.N. relied upon an echocardiogram completed in October 2011 to support the ischemic heart disease diagnosis.  

Given that the Veteran is presumed to be exposed to herbicides in service based on his tour of duty in Vietnam, and that he has been diagnosed with ischemic heart disease, a disease that is presumed related to toxic herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection for ischemic heart disease is warranted.  


ORDER

Service connection for ischemic heart disease due to herbicide exposure is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


